

Exhibit 10.1


CABELA’S INCORPORATED
 
FIRST AMENDMENT OF THE
THIRD AMENDED AND RESTATED DEFERRED COMPENSATION PLAN



THIS FIRST AMENDMENT OF THE THIRD AMENDED AND RESTATED DEFERRED COMPENSATION
PLAN is hereby adopted this 31st day of December, 2004, by Cabela’s Incorporated
(the “Employer”) in its capacity as Sponsoring Employer of the Cabela’s
Incorporated Third Amended and Restated Deferred Compensation Plan (the “Plan).
 
WHEREAS, the Employer has historically maintained the Plan to allow a select
group of management and highly compensated employees of the Employer to make
elections to defer compensation from Base Salary or Incentive Compensation into
the Plan and to defer compensation beyond the vesting schedule of Mandatory
Deferred Bonuses in the Plan;
 
WHEREAS, as there has been a change in applicable law and guidance regulating
non-qualified deferred compensation, Management has implemented a cessation of
all deferral of compensation in the Plan effective as of December 31, 2004, and
the Employer desires to freeze as of such date, any deferred compensation in the
Plan that is earned and vested effective as of December 31, 2004, so as to
prevent the application of Internal Revenue Code (“Code”) Section 409A to such
vested deferred compensation;
 
WHEREAS, the Employer further desires to amend the Plan to bring the provisions
of the Plan affecting amounts deferred under the Plan that are not fully vested
as of December 31, 2004, into compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, effective as of January 1, 2005; and
 
WHEREAS, Section 8.1 of the Plan allows for the amendment of the Plan by the
Employer.
 
NOW, THEREFORE, the Employer hereby amends the Plan as follows:
 
1.  Cessation of Deferral of Compensation. All deferral of compensation,
including elective deferrals of Base Salary, Incentive Compensation and
Mandatory Deferred Bonuses shall cease effective as of December 31, 2004. No
deferral of compensation shall be allowed under the Plan after December 31,
2004.
 
2.  Compliance with Section 409A. It is intended that this Amendment bring the
Plan into compliance with Section 409A of the Internal Revenue Code, as amended,
(“Code”) for only those deferred compensation amounts which are not earned and
fully vested as of December 31, 2004. Notwithstanding any provision in the Plan
to the contrary, for those amounts of Deferred Bonuses which are not earned and
fully vested as of December 31, 2004, no election may be made by a Participant
for further deferral of such amounts after December 31, 2004, and no election
may be made by a Participant as to the form of payment or timing of payment of
such amounts after December 31, 2004. All such amounts shall be paid within
thirty (30) days of the vesting date in accordance with Section 6.3 of the Plan
and the Employer shall not have the right to accelerate the timing of such
payments or change the form of such payments. If any provision of this Amendment
or the Plan shall be held invalid, unenforceable or in violation of Section 409A
of the Code, such provision shall be reformed, to the extent possible, to be
construed in compliance with Section 409A of the Code.
 


   Page 1 of 2

--------------------------------------------------------------------------------

 




3.  Declared Rate. The term “Prime Rate” as used in the definition of “Declared
Rate” of Section 2.7 of the Plan shall mean the prime rate as published in the
Wall Street Journal, Midwest Edition on the third Tuesday of the month of June
and on the third Tuesday of the month of December or, in the event that the Wall
Street Journal, Midwest Edition does not carry said rate, then the prime rate as
published in a comparable newspaper. The Prime Rate shall be adjusted
semi-annually to reflect the prime rate determined as on the third Tuesday of
the month of June and on the third Tuesday of the month of December of each
calendar year.
 
4.  Effective Date. The effective date of this First Amendment shall be December
31, 2004.
 
5.  Continuing Effect. Except as hereby amended, the Plan shall be administered
in accordance with the terms of the Plan as in effect prior to this Amendment.
 
DATED THIS 31st day of December, 2004.
 



 
 CABELA’S INCORPORATED,
 
 Sponsoring Employer
         
 By:
    /s/ Ralph W. Castner    
   
   Ralph W. Castner,
   
   Vice President and
   
   Chief Financial Officer





 
PARTICIPATING EMPLOYER CONSENTS TO THE FIRST AMENDMENT OF THE THIRD
AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
 
The undersigned Participating Employer of the Cabela’s Incorporated Third
Amended and Restated Deferred Compensation Plan hereby consents to the foregoing
First Amendment of said Plan.
 
DATED THIS 31st day of December, 2004.





 
 WORLD’S FOREMOST BANK,
 
 A Nebraska State Chartered Bank,
 
 Participating Employer
         
 By:
   /s/ David A. Roehr           
   
  David A. Roehr, President





   Page 2 of 2

--------------------------------------------------------------------------------

 


CABELA’S INCORPORATED
 
THIRD AMENDED AND RESTATED DEFERRED COMPENSATION PLAN
 
ARTICLE 1
ESTABLISHMENT/AMENDMENT AND PURPOSE OF PLAN
 
1.1  Establishment/Amendment of Former Plan. This Third Amended and Restated
Deferred Compensation Plan is established by Cabela’s Incorporated (“Sponsoring
Employer”) and, effective January 1, 2004, shall amend and restate the Cabela’s
Incorporated Second Amended and Restated Deferred Compensation Plan which was
effective as of January 1, 2000 (the “Former Plan”), and which amended and
restated the Cabela’s, Incorporated Deferred Compensation Plan dated effective
as of September 28, 1994, which amended and restated the Cabela’s Incorporated
Executive Wealth Accumulation Plan dated effective December 1, 1989.
 
1.2  Purpose of Plan. The purpose of the Plan is to provide a deferred
compensation arrangement and deferred bonus arrangement for a select group of
management or highly compensated employees of Employer (as defined below). The
Plan is intended to be an unfunded plan qualifying as a “top hat” plan for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) and for purposes of the Internal Revenue Code of 1986, as
amended (the “Code”).
 
 
ARTICLE 2
DEFINITIONS
 
2.1  Beneficiary. “Beneficiary” means the person, persons or entity designated
by the Participant, as provided in Article 5, to receive any benefits payable
under the Plan.
 
2.2  Board. “Board” means the Board of Directors of Sponsoring Employer.
 
2.3  Change in Control. “Change in Control” means, with respect to an Employer,
the occurrence of any of the following events:
 
a.  The acquisition (other than from Employer) by any person, entity or
affiliated group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”) but excluding for this
purpose the Sponsoring Employer or its subsidiaries or any employee benefit plan
of the Sponsoring Employer or its subsidiaries which acquires “beneficial
ownership” (within the meaning of Rule 13(d)(3) promulgated under the Exchange
Act) of voting securities of the Sponsoring Employer of more of either the then
outstanding shares of Common Stock or the combined voting power of the
Sponsoring Employer’s then outstanding voting securities entitled to vote
generally in the election of directors than the outstanding shares or combined
voting power owned or controlled directly or indirectly by Richard N. Cabela and
James W. Cabela, their spouses, their lineal descendants and trusts established
for the benefit of any of said parties, collectively; or
 


      

--------------------------------------------------------------------------------

 




b.  Approval by the stockholders of the Sponsoring Employer of either a
reorganization, or merger, or consolidation, with respect to which persons who
were the stockholders of the Employer immediately prior to such reorganization,
merger or consolidation do not, immediately thereafter, own more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated entities then
outstanding voting securities, or a liquidation or dissolution of the Sponsoring
Employer, or the sale of all or substantially all of the assets of the
Sponsoring Employer; or
 
c.  Any other event or series of events which is determined by the Board to
constitute a Change in Control for purposes of the Plan.
 
2.4  Committee. “Committee” means the Committee appointed by the Board to
administer the Plan pursuant to Article 3.
 
2.5  Common Stock. “Common Stock” means the voting Common Stock of the
Sponsoring Employer.
 
2.6  Compensation. “Compensation” or “Total Compensation” means the Base Salary
and Incentive Compensation payable to a Participant during a Plan Year.
 
a.  Base Salary. “Base Salary” means all cash payable to a Participant by an
Employer as remuneration for services rendered during a Plan Year and shall be
determined prior to any reduction for amounts deferred by a Participant under an
Employer-sponsored 401(k) plan and an Internal Revenue Code Section 125 plan.
However, Base Salary shall be calculated so as to exclude any Employer matching
contributions or other contributions to the Participant’s 401(k) plan account,
as well as any other non-taxable and/or non-cash compensation payable to the
Participant by his Employer.
 
b.  Incentive Compensation. “Incentive Compensation” means any cash bonus
awarded or allocated to a Participant by the Employer during a Plan Year.
 
2.7  Declared Rate. “Declared Rate” means an interest rate equal to the Prime
Rate plus one and seventy-five hundredths percent (1.75%). “Prime Rate” shall
mean the prime rate as published in the Wall Street Journal, Midwest Edition on
the third Tuesday of each month or, in the event that the Wall Street Journal,
Midwest Edition does not carry said rate, then the prime rate as published in a
comparable newspaper. The Prime Rate shall be adjusted monthly to reflect the
Prime Rate determined as of the third Tuesday of each month. Interest shall be
calculated to take into account the amount of any Deferred Compensation credited
and any distributions made since the immediately preceding Determination Date.
 
2.8  Deferral Election. “Deferral Election” means Participant’s written election
to defer Base Salary and/or Incentive Compensation.
 
2.9  Deferred Compensation. “Deferred Compensation” means the amount of Base
Salary and/or Incentive Compensation voluntarily deferred by a Participant
pursuant to the Deferral Election in effect at the time of deferral and any
mandatory Deferred Bonuses allocated to the Participant.
 


     2  

--------------------------------------------------------------------------------

 




2.10  Deferred Bonuses. “Deferred Bonuses” means Incentive Compensation
allocated to Participants that are designated for mandatory deferral by
Employer. Deferred Bonuses shall not include any part of Incentive Compensation
allocated to Participants that are designated for deferral by the Participant.
 
2.11  Deferred Compensation Account. “Deferred Compensation Account” means the
account maintained on the books of account of each Employer for each Participant
employed by it which reflects the amount of Deferred Compensation accrued for
the Participant under the Plan plus accrued interest thereon at the Declared
Rate. A Participant’s Deferred Compensation Account shall not constitute or be
treated as a trust fund of any kind.
 
2.12  Determination Date. “Determination Date” means the date on which the
amount of a Participant’s Deferred Compensation Account is determined as
provided in Article 4 hereof. The last day of each calendar quarter shall be a
Determination Date and any other date so determined by the Employer.
 
2.13  Disability. “Disability” or “Disabled Participant” means a physical or
mental condition of a Participant, resulting from a bodily injury or disease or
mental disorder, which renders a Participant incapable of continuing the further
performance of the Participant’s normal employment activities with his Employer.
A Participant who has been determined to be disabled for purposes of receiving
benefits under a long-term disability plan maintained by his Employer shall be
automatically designated as a “Disabled Participant”. If his Employer does not
maintain a long-term disability plan, the Committee, in its sole and absolute
discretion, shall determine if a Participant is “Disabled” for purposes of the
Plan.
 
2.14  Employee. “Employee” means any person who performs services for an
Employer and to whom the Employer pays compensation on a regular basis.
 
2.15  Employer. “Employer” means the Sponsoring Employer and any successor to
the business thereof and any subsidiary of the Sponsoring Employer whose board
of directors adopts this Plan.
 
2.16  Maximum Investment Amount. "Maximum Investment Amount" is the maximum
amount of Deferred Compensation and earnings that an individual Participant
shall be allowed to have in his Deferred Compensation Account at any given time
during the Plan Year. The Maximum Investment Amount shall be exclusive of any
non-vested mandatory Deferred Bonuses for the applicable Participant.
 
2.17  Maximum Plan Limit. "Maximum Plan Limit" shall mean the aggregate of all
amounts credited to the Deferred Compensation Accounts of all Plan Participants
at any given time during the Plan Year, exclusive of any non-vested mandatory
Deferred Bonuses for all Participants then participating in the Plan.
 
2.18  Participant. “Participant” means any Employee identified and selected for
participation in the Plan by the Committee and who elects to defer compensation
or with respect to whom mandatory Deferred Bonuses are currently credited under
the Plan. As of the effective date of this amendment and restatement, all
existing Participants, regardless of job grade, may continue in the Plan subject
to prior approval by the Committee.
 


     3  

--------------------------------------------------------------------------------

 




2.19  Participation Agreement. “Participation Agreement” means the agreement in
such form as may be determined by the Committee from time to time between
Employer and a Participant respecting the Participant’s participation in the
Plan.
 
2.20  Payment Event. “Payment Event” shall have the meaning set forth in
Section 5.1.
 
2.21  Plan. “Plan” means the Cabela’s Incorporated Third Amended and Restated
Deferred Compensation Plan. Unless the context otherwise signifies, “Plan” shall
also mean the prior plans referred to in Section 1.1 above.
 
2.22  Plan Year. “Plan Year” means a twelve (12) month period commencing each
January 1st and ending each December 31st or such other Plan Year as determined
by the Committee. This amendment and restatement will create a short Plan Year
from October 1, 2003, until December 31, 2003.
 
2.23  Publicly Traded. “Publicly Traded” shall mean the Common Stock is listed
on a domestic securities exchange or quoted in the NASDAQ System or the domestic
over-the-counter market.
 
2.24  Reasonable Cause. The employment of a Participant with an Employer shall
be deemed to have been terminated for “Reasonable Cause” if the Participant is
terminated as a result of any of the following circumstances:
 
a.  The Participant shall have committed an act or acts involving self-dealing,
embezzlement, theft, dishonesty, chronic absenteeism, or breach of the duty of
loyalty to his Employer;
 
b.  The Participant shall have been convicted of a felony or any misdemeanor
involving moral turpitude, or shall have engaged in illegal conduct or other
wrongful conduct seriously detrimental to the business or reputation of an
Employer;
 
c.  The Participant shall have committed an intentional and willful act of race,
sex, national origin, religion, handicap or age-based discrimination;
 
d.  There is a repeated and demonstrable failure on the part of the Participant
to perform his duties as an employee or to abide by policies and procedures of
his Employer and where the Participant fails to substantially remedy the failure
within a reasonable period of time after receipt of written notice of such
failure from such Employer; or
 
e.  The Participant breaches any obligation to the Sponsoring Employer or any of
its subsidiaries under any proprietary matters, confidentiality or
non-competition agreement or covenant entered into by the Participant in favor
of the Employer.
 
2.25  Service Period. “Service Period” means any period of time during which a
Participant performs services for which he receives Compensation during a Plan
Year. A Service Period may extend for any period of time elected by a
Participant, but shall not be less than one (1) calendar month.
 


     4  

--------------------------------------------------------------------------------

 




2.26  Sponsoring Employer. “Sponsoring Employer” means Cabela’s Incorporated.
 
2.27  Spouse. “Spouse” means a Participant’s wife or husband who was lawfully
married to the Participant prior to and at the time of the Participant’s
retirement, death or separation from service as an Employee.
 
2.28  Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or any other circumstance deemed by the
Committee in its sole discretion as an appropriate circumstance to trigger a
Payment Event. The circumstances that will constitute an “Unforeseeable
Emergency” will depend upon the facts of each case, but, in any case, payment
may not be made in the event that such hardship is or will likely, in the
judgment of the Committee, be relieved:
 
a.  Through reimbursement or compensation by insurance or otherwise;
 
b.  By liquidation of the Participant’s assets, to the extent that liquidation
of such assets would not itself cause severe financial hardship; or
 
c.  By cessation of deferrals under the Plan.
 
 
ARTICLE 3
ADMINISTRATION
 
3.1  Committee; Duties.
 
a.  Generally. The Plan shall be administered by the Committee. Members of the
Committee may be Participants under the Plan. The Committee shall also have the
authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of the Plan and decide or resolve any and all
questions, including interpretations of the Plan, as may arise in connection
with the Plan. The Committee shall consist of three members of senior management
and/or directors and shall have sole and unrestricted discretion as to decisions
regarding any payout of Plan benefits. Any decision relating to a payout from
the Plan must be made by unanimous decision of the Committee.
 
b.  Selection and Termination of Participants. The Committee shall identify and
select Employees who shall be eligible to participate in the Plan. The Committee
may terminate participation of any Participant on a prospective basis at any
time upon written notice to the Participant.
 
c.  Participant Statements. The Committee shall provide written notice to all
Participants of each Participant's Deferred Compensation Account on an annual
basis.
 


     5  

--------------------------------------------------------------------------------

 




d.  Participant Member. In the event that a member of the Committee is also a
Participant of the Plan and makes a request regarding a distribution from the
Plan, the Committee shall not vote on approval or denial of his request for a
distribution under the Plan. Any request by a member of the Committee who is
also a Participant in the Plan must be made in writing and submitted for
approval or denial to the Compensation Committee of the Sponsoring Employer,
which shall have final authority regarding such request.
 
3.2  Agents. In the administration of the Plan, the Committee may, from time to
time, employ an agent and delegate to it such administrative duties as it sees
fit and may, from time to time, consult with counsel who may be counsel to one
or more of the Employers.
 
3.3  Binding Effect of Decisions. The decision or action of the Committee, the
Board of the Sponsoring Employer or the Compensation Committee thereof, with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder, shall be final and conclusive and binding upon all
persons having any interest in the Plan.
 
3.4  Indemnity of Committee. Each Employer shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to the Plan,
except in the case of gross negligence or willful misconduct by the Committee or
any of its members.
 
 
ARTICLE 4
DEFERRED COMPENSATION ACCOUNT
 
4.1  Participation Agreement; Account. Each Participant shall enter into a
Participation Agreement with his Employer at the time of initial participation
in the Plan. Each Employer shall establish for each Participant employed by
Employer a Deferred Compensation Account, which account shall be administered
pursuant to the terms and provisions of this Plan. If the Sponsoring Employer
serves as a common paymaster, the Participation Agreements may be entered into
by the Sponsoring Employer on behalf of the Employers.
 
4.2  Deferral Election. A Participant may elect to defer the receipt of his Base
Salary in any amount after the payment of all required or separately authorized
withholding from his Base Salary. A Participant may elect to defer an amount
certain or a set percentage of his Base Salary by delivering a Participation
Agreement to the Committee at least fourteen (14) days prior to the beginning of
the Service Period for which the deferral is to apply. The deferral percentage
or amount elected in a Deferral Election shall be applied to the Participant’s
Base Salary at the beginning of the first Service Period to which the Deferral
Election applies and the resulting dollar amount shall be the amount of Base
Salary that will be deferred in each pay period until the deferral election is
terminated. A Participant may elect to defer the receipt of his Incentive
Compensation (including Deferred Bonuses), if any, in any amount after the
payment of all required or separately authorized withholding from his Incentive
Compensation or Deferred Bonuses. A Participant may elect to defer an amount
certain or a set percentage of his Incentive Compensation (including Deferred
Bonuses) by delivering a Participation Agreement to the Committee prior to the
date the Board makes a final determination to award Incentive Compensation to
such Participant. Deferred Bonuses shall automatically be placed in the
Participant’s Deferred Compensation Account subject to the vesting provisions as
described in Section 6.2 below.
 


     6  

--------------------------------------------------------------------------------

 




4.3  Termination of Deferral Election. The Deferral Election of any Participant
whose future participation in the Plan is terminated by the Committee shall be
deemed terminated immediately upon notice of termination of participation by the
Committee. Any Participant who elects to defer any portion of his Base Salary or
Incentive Compensation may terminate or change the election by delivering
written notice to the Committee at least fourteen (14) days prior to the date on
which the deferral is to terminate or effective date of such changes. Any
Participant who elects to defer any Incentive Compensation may terminate or
change the election by delivering written notice to the Committee at least
fourteen (14) days prior to the date the Board makes a final determination to
award any Incentive Compensation to such Participant.
 
4.4  Vesting. A Participant shall be one hundred percent (100%) vested in his
Deferred Compensation Account at all times, except amounts attributable to
Deferred Bonuses and earnings thereon which shall be subject to the vesting
provisions as provided in Section 6.2 below.
 
4.5  Withholding. Any amounts required to be withheld from the Participant’s
Deferred Compensation pursuant to federal, state or local law shall be withheld
from the non-deferred portion of the Participant’s Compensation. Upon the
occurrence of a Payment Event, to the extent required by law in effect at the
time payments are made, the Employer shall withhold from payments made hereunder
any taxes required to be withheld pursuant to federal, state or local law.
 
4.6  Maximum Investment Amount. The Deferred Compensation Account of each
Participant shall be subject to a Maximum Investment Amount of Five Hundred
Thousand and No/100 Dollars ($500,000.00), exclusive of any non-vested Deferred
Bonuses for the Participant. In the event that a Participant's Deferred
Compensation Account equals or exceeds the Maximum Investment Amount, all
deferral contributions shall cease and any Deferred Compensation, vested
Deferred Bonuses and any accrued interest thereon in excess of the Maximum
Investment Amount will be paid to the Participant on a quarterly basis.
 
4.7  Maximum Plan Limit. The Plan shall have an aggregate Maximum Plan Limit of
Twenty-Five Million and No/100 Dollars ($25,000,000.00), exclusive of any
non-vested Deferred Bonuses for all Participants then participating in the Plan.
In the event that an aggregation of all Participants' Deferred Compensation
Accounts, exclusive of any non-vested Deferred Bonuses, equals or exceeds the
Maximum Plan Limit, all deferral contributions shall cease and any Deferred
Compensation, vested Deferred Bonuses and any accrued interest thereon in excess
of the Maximum Plan Limit will be apportioned to each Participant based on the
ratio that each Participant's Deferred Compensation Account, exclusive of any
non-vested Deferred Bonuses, bears to the total of all Participants' Deferred
Compensation Accounts, exclusive of any non-vested Deferred Bonuses, and an
amount equal to such apportioned amount shall be paid to Participants on a
quarterly basis.
 


     7  

--------------------------------------------------------------------------------

 




4.8  Determination of Deferred Compensation Account. A Participant’s Deferred
Compensation Account shall be maintained and administered as provided herein. A
Participant's Deferred Compensation Account shall be calculated as of each
Determination Date. The balance of the Deferred Compensation Account as of the
immediately preceding Determination Date shall be credited with an amount equal
to the Deferred Compensation deferred by the Participant and the Deferred
Bonuses required pursuant to this Plan to be deferred to the Deferred
Compensation Account since the immediately preceding Determination Date. The
Deferred Compensation Account shall be debited by the amount of any
distributions from said Account since the immediately preceding Determination
Date. Giving effect to the foregoing credits and debits, interest shall be
credited to the Account at the Declared Rate. To the extent the Deferred
Compensation Account includes non-vested Deferred Bonuses, the amount determined
pursuant to the foregoing provisions shall be subject to forfeiture in the event
the Deferred Bonuses do not fully vest in accordance with the terms of Section
6.2 below.
 
4.9  Annual Reporting. Within one hundred twenty (120) days following the end of
each Plan Year, the Committee shall provide to each Participant a statement
setting forth the value as of the last day of the preceding Plan Year of the
Participant’s Deferred Compensation Account.
 
 
ARTICLE 5
PAYMENT OF DEFERRED COMPENSATION
 
5.1  Payment Events. Each Participant shall be entitled to payment equal to the
balance of such Participant’s Deferred Compensation Account (other than
non-vested Deferred Bonuses and earnings thereon) as of the earliest to occur of
the following events (hereinafter “Payment Event”):
 
a.  Termination of employment with his Employer for any reason, unless the
Participant immediately becomes employed by another Employer.
 
b.  Death.
 
c.  Disability (as defined in Section 2.13).
 
d.  Withdrawal from the Plan by the Participant’s Employer.
 
Any payment made as a Payment Event shall be made pursuant to Section 5.4.
 
The portion of a Participant’s Deferred Compensation Account attributable to
vested Deferred Bonuses, which are not deferred beyond the date of vesting
pursuant to a Deferral Election and earnings thereon, shall be paid in
accordance with the terms of Section 6.3 below. The portion of a Participant’s
Deferred Compensation Account attributable to non-vested Deferred Bonuses shall
be subject to forfeiture in accordance with the terms of Section 6.2 and 6.3
below.
 


     8  

--------------------------------------------------------------------------------

 




5.2  Optional Payment Event. Upon the attainment of sixty (60) years of age or
twenty (20) years of service with Employer or a combination of twenty (20) years
of service with the Sponsoring Employer and/or any Employer (hereinafter
"Optional Payment Event"), a Participant may request an in-service distribution
of deferred compensation equal to the amount of the balance of such
Participant's Deferred Compensation Account (other than non-vested Deferred
Bonuses and earnings thereon) by submitting a written request to the Committee
with verification of the Optional Payment Event. The Committee, in its sole and
absolute discretion, shall decide whether to allow a distribution upon an
Optional Payment Event upon the receipt of a written request from a Participant.
Any payment allowed as an Optional Payment Event shall be made pursuant to
Section 5.4.
 
5.3  Unforeseeable Emergency. In addition to the above Payment Events, the
Committee may, in its sole and absolute discretion, allow a Participant to
withdraw amounts from his Deferred Compensation Account (other than non-vested
Deferred Bonuses and earnings thereon) upon the happening of an Unforeseeable
Emergency. A Participant may request a distribution due to an Unforeseeable
Emergency by submitting a written request to the Committee accompanied by
evidence to demonstrate that the circumstances being experienced qualify as an
Unforeseeable Emergency. Any withdrawal approved by the Committee shall not
exceed the amount necessary to meet the Unforeseeable Emergency.
 
5.4  Form of Payment. Upon initially electing to participate in the Plan, a
Participant shall also select the form in which deferred compensation is to be
paid to him or his Beneficiary following a Payment Event. The Participant may
elect payment in the form of an immediate lump sum payment or in equal annual
installment payments over a period of five (5), ten (10) or twelve (12) years.
The election may not be altered by the Participant after he commences
participation in the Plan; however, the Committee, in its sole and absolute
discretion, which may be exercised unreasonably, may alter the form of payment
upon a Participant’s request or, on its own accord, the Committee may accelerate
the payments of any amounts due a Participant or his Beneficiary. If a
Participant fails to elect a form of payment, the Deferred Compensation shall be
paid to him or his Beneficiary in equal annual installment payments over a
period of twelve (12) consecutive years; subject, however, to the right of the
Committee to accelerate any payment. The Committee may exercise its discretion
pursuant to this Section without regard to the tax or other impact upon the
Participant or the Participant’s Beneficiary. Anything herein to the contrary
notwithstanding, in the event the Committee exercises its rights under this
Section 5.4 to accelerate payment and the Common Stock is Publicly Traded, his
Employer, at its discretion which may be exercised unreasonably, may satisfy any
payment to a Participant or his Beneficiary in cash or by distribution in kind
of Common Stock in an amount not to exceed the value of the Participant’s
Deferred Compensation Account at the occurrence of a Payment Event.
 
5.5  Timing of Payment Event. If a Participant elects an immediate lump sum
payout, Employer shall commence payment to the Participant or the Participant’s
Beneficiary, as the case may be, of the Participant’s Deferred Compensation
Account within one hundred eighty (180) calendar days after the occurrence of a
Payment Event. In the event that a Participant elects a distribution in
installment payments over a period of five (5), ten (10), or twelve (12) years,
the distributions would begin within one hundred eighty (180) calendar days
after the occurrence of a Payment Event. Any unpaid balances will continue to
accrue interest until the balance is paid to the Participant or his Beneficiary.
 


     9  

--------------------------------------------------------------------------------

 




5.6  Beneficiary Designation. Each Participant shall have the right to designate
a primary and contingent Beneficiary to receive any payment, which may be
payable hereunder following Participant’s death. Such beneficiary designation
shall be delivered in writing to the Committee and may be changed at any time by
a subsequent written notice to the Committee. The last written designation
delivered to the Committee prior to the Participant’s death shall control. Such
beneficiary designation shall become effective only when received by the
Committee. If a Participant fails to designate a Beneficiary, or if his
beneficiary designation is revoked by operation of law and he does not designate
a new Beneficiary, or if all persons designated as Beneficiary predecease the
Participant or die prior to complete distribution of Participant’s Deferred
Compensation Account, remaining payments shall be made to the legal
representative of Participant’s estate. Any payment of a Participant’s Deferred
Compensation Account to the Beneficiary in accordance with this Section and
Sections 5.4 and 5.5 shall release Employer from all future liability hereunder.
 
 
ARTICLE 6
MANDATORY DEFERRED BONUSES
 
6.1  Investment of Deferred Bonuses. Any Deferred Bonuses declared for a
Participant shall be contributed to the Participant’s Deferred Compensation
Account and shall be credited interest at the Declared Rate.
 
6.2  Vesting and Forfeiture of Deferred Bonuses. The Deferred Bonus that is
declared by the Employer to be deferred for a Participant in the first year that
such Participant is eligible for Deferred Bonuses ("First Year Deferred Bonus")
shall become one hundred percent (100%) vested upon the one year anniversary of
the date that the First Year Deferred Bonus was declared by the Employer. The
Deferred Bonus that is declared by the Employer to be deferred for a Participant
in the second year that such Participant is eligible for Deferred Bonuses
("Second Year Deferred Bonus") shall be subject to the following vesting
schedule: fifty percent (50%) of the Second Year Deferred Bonus shall become one
hundred percent (100%) vested upon the one year anniversary of the date that the
Second Year Deferred Bonus was declared by the Employer and the second fifty
percent (50%) of the Second Year Deferred Bonus shall become 100% vested upon
the second year anniversary of the date that the Second Year Deferred Bonus was
declared by the Employer. Such two-year vesting schedule of the mandatory
Deferred Bonuses under the Plan shall apply to any Deferred Bonus declared by
the Employer for such Participant in any year subsequent to the Second Year
Deferred Bonus until such vesting schedule is modified by the Board or
Compensation Committee of the Sponsoring Employer. Except as provided by the
following sentence, the non-vested portion of any Deferred Bonus shall be
forfeited if the Participant’s employment with the Employer terminates prior to
the date determined by the Board for vesting. All Deferred Bonuses of a
Participant shall be 100% vested upon termination of employment of the
Participant by reason of death or Disability of the Participant, voluntary
termination by Participant after Participant's attainment of sixty (60) years of
age or twenty (20) years of service with Employer or a combination of twenty
(20) years of service with the Sponsoring Employer and/or any Employer; or
involuntary termination of the Participant by an Employer without Reasonable
Cause after a Change in Control.
 


     10  

--------------------------------------------------------------------------------

 




6.3  Payment of Deferred Bonuses. Once vested, Deferred Bonuses plus all
earnings thereon shall be paid by Employer within thirty (30) days of the
vesting date except to the extent the Participant has elected to defer all or
part of such Deferred Bonuses pursuant to a Deferral Election submitted in
accordance with the terms of Section 4.2 above, in which case the amount
deferred plus all earnings thereon shall be payable as and when the balance of
the Participant’s Deferred Compensation Account is paid to the Participant or
the Participant’s Beneficiary as provided in this Plan. If a Deferred Bonus
vests in increments, the amounts becoming vested which are not subject to a
Deferral Election shall be paid within thirty (30) days of vesting and the
amounts which are subject to a Deferral Election shall be payable as and when
the balance of the Participant’s Deferred Compensation Account is paid to the
Participant or the Participant’s beneficiary as provided in this Plan. Any
forfeited Deferred Bonuses and any earnings thereon shall be the sole property
of the Employer.
 
 
ARTICLE 7
CLAIM PROCEDURE
 
7.1  Claim. A Participant, former Participant, or Beneficiary claiming a
benefit, requesting an interpretation or ruling under the Plan, or requesting
information under the Plan shall present the request in writing to the Committee
which shall respond in writing as soon as practicable. Any notice or filing
required or permitted to be given to the Committee under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail, to the principal office of the Sponsoring Employer and specifically
addressed to the Committee. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown as the date of
delivery on the receipt for registration or certification.
 
7.2  Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:
 
a.  The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;
 
b.  As applicable, a description of any additional material or information
required and an explanation of why it is necessary; and
 
c.  An explanation of the Plan’s claim review procedure.
 
7.3  Review of Claim. Any Participant, former Participant or Beneficiary whose
claim or request is denied or who has not received a response within thirty (30)
days may request a review of his claim by giving notice in writing to the
Committee in the manner specified in Section 7.1 above. The claim or request
shall be reviewed by the Committee which may, but shall not be required to,
grant the claimant a hearing. On review, the claimant may have representation,
examine pertinent documents, and submit issues and documents in writing.
 
7.4  Final Decision. The decision on review shall normally be made within sixty
(60) days after the date on which the claimant requests a review. The Committee
may extend the time for making the final decision by an additional sixty (60)
days by notifying all affected persons in writing. The decision shall be in
writing and shall state the reasons and the relevant Plan provisions. All
decisions on review shall be final and bind all parties concerned.
 


     11  

--------------------------------------------------------------------------------

 




ARTICLE 8
MISCELLANEOUS
 
8.1  Amendment and Termination of Plan. The Sponsoring Employer may at any time
amend or terminate the Plan, provided that no such action shall deprive any
Participant or Beneficiary of any payment of Deferred Compensation to which the
Participant, former Participant or Beneficiary may have been entitled under the
Plan prior to the effective date of such action. Any Employer may terminate its
participation in the Plan at any time. Following termination of the Plan or
termination of Participation by an Employer, payment of the Deferred
Compensation to affected Participants, former Participants and Beneficiaries
shall be made in accordance with the provisions of Articles 5 and 6.
 
8.2  Status of Participants. The Plan constitutes a mere promise by Employers to
pay Deferred Compensation to Participants, former Participants or Beneficiaries
in the future. The right of a Participant, former Participant or Beneficiary to
receive a payment of Deferred Compensation hereunder shall be an unsecured claim
against the general assets of the applicable Employer, and neither the
Participant, former Participant nor any Beneficiary shall have any rights in or
against any specific assets of any Employer. Neither the Plan nor any action
taken under the Plan shall be construed as giving any employee any right to be
retained in the employ of any Employer or any affiliate of an Employer.
 
8.3  Limitation on Alienation. A Participant’s right to receive payments under
this Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by the
Participant, creditors of the Participant, the Participant’s Beneficiary or any
other party.
 
8.4  Pronouns. Whenever used in this Plan, the masculine is deemed to include
the feminine. Unless the context otherwise clearly indicates, the singular form,
whenever used herein, shall mean or include the plural form, where applicable,
and vice versa.
 
8.5  Applicable Law. This Plan shall be construed in accordance with applicable
federal law and, to the extent otherwise applicable, the laws of the State of
Nebraska.
 
8.6  Severability. If any provisions of this Plan shall be held invalid or
unenforceable, the remaining provisions of the Plan shall continue to be fully
effective.
 
8.7  Successors. The provisions of this Plan shall bind and inure to the benefit
of the Employers and their respective successors and assigns. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of an Employer, and
successors of any such corporation or other business entity.
 


     12  

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Cabela’s Incorporated has adopted this Plan as of the 20th
day of October, 2003, pursuant to the authority granted by the Board on July 24,
2003.
 



 
 CABELA’S INCORPORATED
         
 By:
   /s/ Ralph W. Castner 
   
   Ralph W. Castner,
   
   Vice President and
   
   Chief Financial Officer




     13  

--------------------------------------------------------------------------------

 
